UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6475


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIDO MAURICE THOMPSON, a/k/a Tito Thompson,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:05-cr-00294-GCM-1)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tido Maurice Thompson, Appellant Pro Se. Dana Owen Washington,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tido   Maurice       Thompson       appeals       the     district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his sentence pursuant to Amendment 750 to the U.S. Sentencing

Guidelines      Manual      (2011).        We      have    reviewed         the    record    and

conclude       the    district       court      properly         found      it    lacked    the

authority to reduce Thompson’s 120-month sentence, which was the

statutory mandatory minimum.                    See United States v. Munn, 595

F.3d    183,    186    (4th       Cir.   2010)      (explaining          that     this     court

reviews de novo the district court’s “conclusion on the scope of

its legal authority under § 3582(c)(2)”); see also Dillon v.

United   States,       __    U.S.    __,     130    S.     Ct.   2683,      2690–92      (2010)

(clarifying that § 3582(c)(2) does not authorize a resentencing,

but rather permits a sentence reduction within the narrow bounds

established      by    the    Sentencing          Commission).           Accordingly,         we

affirm for the reasons stated by the district court.                               See United

States v. Thompson, No. 3:05–cr–00294–GCM-1 (W.D.N.C. Mar. 2,

2012).     We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented         in    the    materials

before   the     court      and     argument       would    not    aid      the    decisional

process.



                                                                                     AFFIRMED



                                              2